RHODES, J.
— The title to the land in controversy (it being a portion of a sixteenth section) vested in the state upon the approval of the survey of the township, unless there existed a valid pre-emption right to the land acquired under the act of Congress of March 3, 1853, the act granting the sixteenth and thirty-sixth sections to the state: See Sherman v. Buick, 45 Cal. 665.
The settlement, as appears by the declaratory statement, was not made until the year 1870, which was not within the time mentioned ion the act of March 3, 1853.
Judgment affirmed.
We concur: Crockett, J.; Niles, J.